Citation Nr: 1722132	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  10-46 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In January 2014, the Board remanded the claim to the RO for additional development.  The case has now been returned to the Board for further appellate review.  

In October 2012, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held that the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is needed so that the AOJ can make additional attempts to verify the Veteran's identified in-service stressors.  As noted in the January 2014 remand, the Veteran served as an aircraft hydraulic and pneudraulic system repairman and claims to have experienced numerous in-service stressors during several TDY missions to Vietnam, as part of an emergency mobility and recovery team.  His stressors consist of an incident when the Veteran and fellow serviceman, N.B., were sent to repair a plane and were attacked by enemy fire, and an incident when he was with a group of Army Rangers and one of them was shot in the right thigh and left hand.  Thus far, the AOJ's attempts to verify these incidents have been unsuccessful.  However, it does not appear that the AOJ has researched all of the locations and dates of occurrence the Veteran identified for these incidents, as directed in the January 2014 remand.  See June 5, 2012 Statement in Support of the Claim.  Therefore, a remand is needed so that additional efforts can be undertaken in an attempt verify all of the locations and dates identified by the Veteran.  See Stegall v. West, 11 Vet. App. 268, 271   (1998) (a veteran has a right to compliance with remand instructions).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private medical records identified by the Veteran as pertinent to the claim.

2.  Undertake additional efforts to verify the Veteran's claimed in-service stressors, to include any dates or locations not previously researched.  It is noted that the Veteran provided additional details as to the date and location of his stressors in a June 5, 2012 Statement in Support of the Claim (VA Form 21-4138), which should be verified.  These efforts should also include attempts to verify whether members of any of the Veteran's assigned units in 1967 and 1968 were sent on TDY missions to Vietnam as part of an emergency mobility and recovery team.  

3.  Then, the AOJ should afford the Veteran a VA examination by an examiner with sufficient expertise, to determine the nature and etiology of any acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed. 

Based on a review of the Veteran's pertinent history and the examination results, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  A diagnosis of PTSD due to the in-service stressors claimed by the Veteran should be confirmed or ruled out.  If the examiner determines that PTSD has not been present during the period of the claim, he or she should explain why a diagnosis of PTSD is not warranted.  If PTSD is diagnosed, the examiner should identify the elements supporting the diagnosis.

 With respect to each acquired psychiatric disorder, other than PTSD, that has been present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service.

 In this regard, the examiner must discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the requested opinions.

The examiner must provide the rationale for all opinions provided.

4.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




